Case 2:21-cv-00691-DLR Document 22 Filed 07/09/21 Page 1of1
®& AO 121 (6/90)

 

TO:
Register of Copyrights REPORT ON THE
Copyright Office FILING OR DETERMINATION OF AN
Library of Congress ACTION OR APPEAL
Washington, D.C. 20559 REGARDING A COPYRIGHT

 

 

 

 

In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COURT NAME AND LOCATION
ACTION LI] APPEAL U.S. District Court for the District of Arizona
DOCKET NO. DATE FILED Sandra Day O'Connor U.S. Courthouse
2:21-cv-00691 7/2/2021 401 W. Washington St, Suite 130, SPC 1 Phoenix, AZ 85003
PLAINTIFF DEFENDANT
Proctorio, Inc. (Counterclaimant) Erik Johnson (Counterdefendant)
COPYRIGHT , ,
REGISTRATION NO. TITLE OF WORK AUTHOR OR WORK
1 TXu 2-252-620 Proctorio's software platform and services Proctorio, Inc.
2
3
4
5
In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED INCLUDED BY
7/2/2021 [] Amendment [MJ Answer [_] Cross Bill [_] Other Pleading
COPYRIGHT , ,
REGISTRATION NO. TITLE OF WORK AUTHOR OF WORK
1 TXu 2-252-620 Proctorio's software platform and services Proctorio, Inc.
2
3

 

 

 

 

 

In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.

 

 

 

 

 

 

 

 

COPY ATTACHED WRITTEN OPINION ATTACHED DATE RENDERED
[] Order LC] Judgment L] Yes L] No
CLERK (BY) DEPUTY CLERK DATE
1) Upon initiation of action, 2) Upon filing of document adding copyright(s), 3) Upon termination of action,
mail copy to Register of Copyrights mail copy to Register of Copyrights mail copy to Register of Copyrights
DISTRIBUTION:

4) In the event of an appeal, forward copy to Appellate Court 5) Case File Copy
